Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated September 8, 2022, claims 1-20 are active in 

this application.



Claim Objections

 	Claims 3-10 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim  Rejections-  35  U.S.C.  §   102

 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected, as understood, under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu [US Patent Application # 20180277189].
With respect to claim 1, Shimizu disclose a storage device [fig. 1] comprising a memory controller [20] and a plurality of banks [BK0-3], each of the plurality of banks including a plurality of memory devices, wherein each of the plurality of memory devices includes: a data selector [respective RD/CD] configured to select and output data of a memory device, corresponding to the data selector, based on a bank select signal; a latch unit [15] configured to store the data that is output from the data selector; and a transmission control signal generator [18] configured to generate the bank select signal that controls the data selector to store the data in the latch unit and then to output the data to the memory controller.
With respect to claim 2, Shimizu discloses the data selector configured to output data that is stored in the memory device, corresponding to the data selector, when the bank select signal is in a high state.  It is noted that this is inherent since a particular bank must be selected in order to access the data stored in the memory bank.  

Claim(s) 11 and 12 is/are rejected, as understood, under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu [US Patent Application # 20180277189].
With respect to claim 11, Shimizu disclose a method for operating a storage device [fig. 1] with a memory controller [20] and a plurality of banks [BK0-3], each of the plurality of banks including a plurality of memory devices, the method comprising: generating a bank select signal [signals to respective RD/CD] that controls a data selector [RD/CD] to select and output data of a memory device that is included in any one of the plurality of banks; and storing the data in a latch unit [15] based on the bank select signal and then outputting the data to the memory controller [via 18].
With respect to claim 12, Shimizu disclose in the outputting of the data to the memory controller, data that is stored in a memory device that corresponds to the data selector is output when the bank select signal is in a high state.  It is noted that this is inherent since a particular bank must be selected in order to access the data stored in the memory bank.

Allowable   Subject   Matter

 	The following is an Examiner's statement of reasons for the indication of
  allowable subject matter: the prior art of records does not show (in addition to the other
  elements in the claim) the following:
-with respect to claim 3, the transmission control signal generator is configured to:
generate bank low select signals in the bank select signal based on a reference clock; and generate bank high select signals in the bank select signal based on a clock that is obtained by inverting the reference clock.
-with respect to claim 11, generating a bank select signal that controls a data selector to select and output data of a memory device that is included in any one of the plurality of banks; and storing the data in a latch unit based on the bank select signal and then outputting the data to the memory controller. 
-with respect to claim 13, the generating of the bank select signal includes: generating bank low select signals in the bank select signal based on a reference clock; and generating bank high select signals in the bank select signal based on a clock that is obtained by inverting the reference clock.


Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        October 3, 2022